DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim et al. (US 2019/0057978) in view of Park (US 2015/0091950), further in view of Amundson et al. (US 2005/0001812), and further in view of Bae et al. (US 2018/0268780).
As to Claim 1, Kim et al. discloses A device, comprising: 
an image display panel having a plurality of sub-pixels to display an image (fig.1-display panel 100; para.0048-0049); a data driver (fig.1-data driver 110; para.0050); a timing controller (fig.1-timing controller 130; para.0058) configured to: align image data from an external data source based on a driving frequency characteristic of the image display panel (para.0051-0053); supply the aligned image data to the data driver (para.0051, 0053; data receives DATA of input image from the timing controller); and control an output timing of a gate drive signal of a gate driver (para.0055, 0061, 0064- the gate driver 120 outputs a gate signal under the control of the timing controller); wherein the data driver is configured to: sequentially supply an image data voltage corresponding to the image data to each of the sub-pixels for a refresh period set based on the driving frequency of the image display panel (para.0052-0054- in normal driving mode Tnor, data driver supplies data voltage to the data lines in each frame period; in a low refresh driving mode Tlrr, data driver supplies data in some frame periods).
Kim et al. does not expressly disclose supply different first and second preset reference compensation voltages to each of the sub-pixels respectively at a start time and an end time of an image holding period based on the driving frequency of the image display panel.
	Park discloses where a source driver supply different first and second preset reference compensation voltages to each of the sub-pixels (fig.4-para.0074-0075- first and second gamma voltages that are adjusted according to calculated on-pixel ratio are applied to each subpixel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. with the teachings of Park, the motivation being to prevent or reduce the simultaneous contrast phenomenon and improving the image quality.
supply different first and second preset reference compensation voltages to each of the sub-pixels respectively at a start time and an end time of an image holding period based on the driving frequency of the image display panel.
	Amundson et al. discloses where compensation voltage for each pixel is applied during a hold period (para.0104). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Park, with the teachings of Amundson et al., the motivation being to apply compensation voltage during a period when drive is being applied to the pixel, and allow fine tuning of waveforms to achieve desired gray levels with high precision.
	Kim et al. in view of Park, as modified by Amundson et al., do not expressly disclose where the supply different first and second preset reference compensation voltages to each of the sub-pixels … based on the driving frequency of the image display panel.
	Bae et al. discloses supplying gamma voltages to subpixels when the screen display configuration is a second screen configuration, where the screen configuration may be associated with the driving frequency of the image display panel (para.0048, 0149-0150, 0152). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Park, as modified by Amundson et al. with the teachings of Bae et al., the motivation being to save power by using gamma voltages for the subpixels according to a display configuration. 






As to Claim 3,  Kim et al. in view of Park, as modified by Amundson et al. and Bae et al., disclose wherein the device further comprises the gate driver, wherein the gate driver is configured to: in response to receiving a first gate control signal input from the timing controller for the refresh period, sequentially generate a plurality of first and second scan pulses and a plurality of first and second light-emitting control signals (Kim-fig.6-7- para.0082, 0086, 0122); and supply the plurality of first and second scan pulses and the plurality of first and second light-emitting control signals to each of the sub-pixels (Kim-fig.6-8- para.0086, 0122); and in response to receiving a second gate control signal input from the timing controller for the image holding period, sequentially generate the plurality of first and second scan pulses and the plurality of first and second light-emitting control signals (Kim-fig.6-7- para.0082, 0086, 0122); and supply the plurality of first and second scan pulses and the plurality of first and second light-emitting 

	As to Claims 13-15 are method claims drawn to the apparatus of Claims 1-3 and are rejected for the same reasons as set forth above.

Claims 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim et al. (US 2019/0057978) in view of Park (US 2015/0091950), further in view of Amundson et al. (US 2005/0001812), and further in view of Bae et al. (US 2018/0268780), as applied to Claim 1, and further in view of Kang et al. (US 2016/0217739).
As to Claim 11, Kim et al. in view of Park, as modified by Amundson et al. and Bae et al., disclose wherein each sub-pixel includes an organic light-emitting diode, and a pixel circuit to control a light emission amount and a light-emitting timing of the organic light-emitting diode, wherein the pixel circuit has a source follower-based compensation circuit structure including first to fifth switching elements, a storage capacitor, and a driving switching element (Kim-fig.8-para.0049).
Kim et al. in view of Park, as modified by Amundson et al. and Bae et al., do not expressly disclose fist to fifth switching elements. Kang et al. discloses a pixel circuit including first to fifth switching elements (fig.4- para.0081, 0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. in view of Park, as modified by Amundson et al. and Bae et al., with the teachings of Kang et al., the motivation being to provide a pixel circuit that aids in securing a threshold voltage compensation period of a driving transistor and reduce mura.
 

.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-
Claims 1,2,3,11,12,13,14,15,18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2-3,4,9,10,11,12-13,14,18 of copending Application No. 17/071,619 in view Zhang (US 2021/0295790).
Claim 1 of copending application ‘619 discloses the limitations of Claim 1 of instant application. Claim 1 of copending application does not expressly disclose supply different first and second preset reference compensation voltages to each of the subpixels.
Zhang discloses a different first and second preset reference compensation voltages (para.0081-0085- a voltage compensation value based on a predetermined first compensation value and second compensation value is applied to each green subpixel).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of copending application ‘619 with the teachings of Zhang, the motivation being so that the influence of signal distortion on the display picture is reduced while the green phenomenon is avoided, and the display effect of the display screen is further improved.
This is a provisional nonstatutory double patenting rejection.
Instant Application: 17/129,108
1. A device, comprising: an image display panel having a plurality of sub-pixels to display an image; 
a data driver; 

supply the aligned image data to the data driver; and control an output timing of a gate drive signal of a gate driver; 

Co-Pending Application: 17/071,619
1. A display device, comprising: 
a display panel provided with a plurality of sub pixels and configured to display an image; and 


to supply the aligned image data to a data driver, and 
to control an output timing of a gate driving signal of a gate driver, 



supply different first and second preset reference compensation voltages to each of the sub-pixels respectively at a start time and an end time of an image holding period based on the driving frequency of the image display panel.
wherein the data driver consecutively supplies an image data voltage based on the image data to each of the sub pixels during a refresh period set based on the driving frequency of the display panel, and 

supplies a reference compensation voltage to each of the sub pixels and drives each of the sub pixels to maintain the image data voltage during an image holding period.





Allowable Subject Matter
Claims 4-10, 12, 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the data driver is further configured to: drive each data line to supply the first preset reference compensation voltage to each sub- pixel on at least one frame basis at the start time of the image holding period such that the image data voltage is maintained to be either constant or substantially constant at the start time of the image holding period, wherein the first preset reference compensation voltage is associated with the start time of the image holding period; and drive each data line to supply the second preset reference compensation voltage to each sub-pixel on at least one frame basis at the end time of the image holding period such that the 23image data voltage is maintained to be either constant or substantially constant at the end time of the image holding period, wherein the second preset reference compensation voltage is associated with the end time of the image holding period, in combination with the other limitations in the claim.
Claim 12 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein for an initialization duration of the refresh period, the second switching element supplies an initialization voltage to the storage capacitor, the driving switching element, and the fourth switching element, and the fifth switching element supplies a high potential voltage to a first node connected to the third switching element, wherein for a compensation duration of the refresh period, the first switching element sequentially transmits the image data voltage to the driving switching element so that a threshold voltage based on the initialization voltage and the image data voltage is stored in the storage capacitor, and the third switching element and the fourth switching element allow the image data voltage compensated for based on the threshold voltage to be transmitted to the driving switching element, wherein for an image display duration of the refresh period, the driving switching element supplies a driving voltage of the organic light-emitting diode corresponding to a magnitude of the image data voltage for which the threshold voltage is compensated to the organic light-emitting diode, in combination with the other limitations in the claim
Claim 16 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein driving the plurality of sub-pixels of the image display panel to display the image includes: driving each data line to supply the first preset reference compensation voltage to each sub-pixel on at least one frame basis at the start time of the image holding period such that the image data voltage is maintained to be either constant or substantially constant at the start time of the image holding period, wherein the first preset reference compensation voltage is associated with the start time of the image holding period; and driving each data line to supply the second preset reference compensation voltage to each sub-pixel on at least one frame basis at the end time of the image holding period such that the image data voltage is maintained to be either constant or substantially constant at the end time of 28the image holding period, wherein the second preset reference compensation voltage is associated with the end time of the image holding period, in combination with the other limitations in the claim
Claim 19 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest wherein driving the plurality of sub-pixels of the image display panel to display the image includes: for an initialization duration of the refresh period, supplying, via the second switching element, an initialization voltage to the storage capacitor, the driving switching element, and the fourth switching element, and supplying, via the fifth switching element, a high potential voltage to a first node connected to the third switching element; for a compensation duration of the refresh period, 29sequentially transmitting, via the first switching element, the image data voltage to the driving switching element so that a threshold voltage based on the initialization voltage and the image data voltage is stored in the storage capacitor, and transmitting, via the third switching element and the fourth switching element, the image data voltage compensated for based on the threshold voltage to the driving switching element; and for an image display duration of the refresh period, supplying, via the driving switching element, a driving voltage of the organic light-emitting diode corresponding to a magnitude of the image data voltage for which the threshold voltage is compensated to the organic light-emitting diode, in combination with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627